Citation Nr: 1813154	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for a skin condition currently diagnosed as neurotic excoriations with resulting chronic dermatitis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board previously remanded this matter in February 2016.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2017.  The Veteran's daughter, T.M., was present as a witness.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination regarding the severity of his skin condition in February 2013.  At the December 2017 Board hearing, the Veteran described his condition as persistent and intense.  He could not recall taking any steroids for his condition; however, he asserted that there was tendon exposure and topical treatment did not provide long-term relief.  He stated that he made his own treatment solution, and that provided some relief, and that he was prescribed a new medication to use when it was warm enough to lie in the sun.  His skin condition hindered his ability to stand, sit or walk.  As the examination is five years old and as the Veteran continues to assert that his condition may be more severe since the prior examination, a VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Thereafter, provide the Veteran with a VA examination to determine the current nature and extent of the Veteran's skin condition.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  The examiner must consider the Veteran's lay statements.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before returning the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




